



Exhibit 10.1


EXECUTION VERSION




THIRD AMENDMENT TO CASINO OPERATIONS LEASE




THIS THIRD AMENDMENT TO CASINO OPERATIONS LEASE (“Amendment”) is made as of the
29th day of August, 2016 (the “Effective Date”), by and between Hyatt Equities,
L.L.C., a Delaware limited liability company (“Landlord”) and Gaming
Entertainment (Nevada) LLC, a Nevada limited liability company (“Tenant”).


W I T N E S S E T H


WHEREAS, Landlord and Tenant are parties to that certain Casino Operations Lease
dated June 28, 2011, as amended by that certain First Amendment to Casino
Operations Lease dated April 8, 2013 and that certain Second Amendment to Casino
Operations Lease dated November 25, 2015 (the “Second Amendment”) (collectively,
and as the same may be further amended, restated, exchanged, substituted,
extended or otherwise modified from time to time, the “Casino Lease”);


WHEREAS, Landlord and Tenant are parties to that certain Second Lien Security
Agreement dated June 29, 2011, as amended by that certain First Amendment to
Second Lien Security Agreement dated April 8, 2013 and that certain Second
Amendment to Second Lien Security Agreement dated May 12, 2016 (as the same may
be further amended, restated, exchanged, substituted, extended or otherwise
modified from time to time, the “Security Agreement”) pursuant to which Tenant
has provided Landlord with a security interest in all of Tenant’s interest in
the Casino Lease, the Premises and the personal property all as described in the
Security Agreement, as security for the full and prompt payment and performance
of all of Tenant’s obligations under the Casino Lease and the Security
Agreement, as described therein; and


WHEREAS, the parties hereto have agreed to amend the Casino Lease as provided
herein.


NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Recitals. The foregoing recitals shall constitute an integral part of this
Amendment, and this Amendment shall be construed in consideration thereof. All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Casino Lease.


2.Rent. Section 4.1 of the Casino Lease is hereby deleted in its entirety and
replaced with the following:


4.1    Rent. Tenant shall pay to Landlord rent in the amount of (i) One Million
Five Hundred Thousand US Dollars (US$1,500,000) per year starting on the
Commencement Date through December 31, 2016 in equal monthly installments of One
Hundred Twenty-Five Thousand and 00/100 US Dollars (US$125,000.00), (ii) One
Million Seven Hundred Fifty Thousand US Dollars (US$1,750,000.00) per year
starting on January 1, 2017 (or the date upon which Landlord’s Work (defined
below) is completed, whichever occurs later) through December 31, 2017 in equal
monthly installments of One Hundred Forty-Five Thousand Eight Hundred Thirty
Three and 33/100 US Dollars (US$145,833.33) and (iii) Two Million US Dollars
(US$2,000,000.00) per year starting on January 1, 2018 through the remainder of
the Initial Term in equal monthly installments of One Hundred Sixty-Six Thousand
Six Hundred Sixty-Six and 67/100 US Dollars (US$166,666.67), payable in





--------------------------------------------------------------------------------





advance, in the manner prescribed in Section 4.4 ((i), (ii) and (iii) are
collectively referred to herein as “Initial Rent”).


3.Landlord Capital Improvements. Section 5 of the Second Amendment is hereby
amended to provide that Landlord shall complete Landlord’s Work on or before
June 30, 2017, except in the event that Landlord’s Work is delayed due to Force
Majeure Events or any delays caused Tenant.
    
4.Tenant Improvements. Section 6 of the Second Amendment is hereby amended to
provide that Tenant shall complete Tenant’s Work on or before June 30, 2017,
except in the event that Tenant’s Work is delayed due to Force Majeure Events or
any delays caused by Landlord.


5.No Other Changes. Except as otherwise herein expressly provided, the Casino
Lease shall continue in full force and effect, as amended by this Amendment.


6.Authority. Subject to the preceding paragraph, Landlord and Tenant hereby
covenant and warrant that they have full right and authority to enter into this
Amendment.


7.Recording. This Amendment or any memorandum thereof may not be recorded by
Tenant without the consent of Landlord, in its sole discretion.


8.Tenant Estoppel. Tenant hereby represents and warrants to Landlord that as of
the date hereof that neither Tenant, nor Landlord, is in default under any of
the terms, covenants or provisions of the Casino Lease or the Security
Agreement. As of the date hereof, Tenant has no knowledge of any event which,
but for the passage of time or the giving of notice or both, would constitute an
event of default by either Landlord or Tenant under the Casino Lease or Security
Agreement.


9.Ratification.    Except as otherwise expressly modified by the terms of this
Amendment, the Casino Lease and Security Agreement remain unchanged and shall
continue in full force and effect. All terms, covenants, and conditions of the
Casino Lease (not expressly modified herein) and the Security Agreement are
hereby confirmed and ratified and remain in full force and effect, and
constitute valid and binding obligations of Tenant and Landlord enforceable
according to the terms thereof.


10.Successors. This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


11.Counterparts; Facsimile/Electronic Signatures. This Amendment may be executed
in counterparts and each such counterpart shall be deemed an original and all of
which together shall constitute a single Amendment. The parties agree that
signatures to this Amendment may be delivered by facsimile or by electronic
transmission in lieu of an original signature, and such facsimile or electronic
signature page that shall be deemed to be originals and may be relied on to the
same extent as the originals.


Signatures on following page.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


            
LANDLORD:


HYATT EQUITIES, L.L.C., a Delaware limited
liability company




By:    /s/ Stephen M. Sokal                
Name: Stephen M. Sokal
Title: Vice President




            
GAMING ENTERTAINMENT (NEVADA) LLC,
a Nevada limited liability company




By:     /s/ Daniel R. Lee                
Name: Daniel R. Lee
Title: Manager





